Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 	 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  	Claims 1, 11 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	Regarding claim 1, the claim limitation “...an active mm-wave interconnect...” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the meaning of “mm” is not defined. For this office action, the Examiner assumes “mm” as “millimeter”.

Dependent claims 2-10 are also rejected at least the same reason as rejected claim 1 as stated above because the dependent claims 2-10 are depending on the rejected claim 1.

 	Regarding claim 11, the claim limitation “...an active mm-wave interconnect...” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the meaning of “mm” is not defined. 

Dependent claims 12-23 are also rejected at least the same reason as rejected claim 1 as stated above because the dependent claims 12-23 are depending on the rejected claim 11.

 	Regarding claim 24, the claim limitation “...an active mm-wave interconnect...” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the meaning of “mm” is not defined. 

Dependent claim 25 is also rejected at least the same reason as rejected claim 24 as stated above because the dependent claim 25 is depending on the rejected claim 24.

Claim 1, 11 and 24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

 	Regarding claims 1, 11 and 24: it is unclear what is meant by limitations “wherein the first mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain.” Applicant is respectfully suggested to provide further clarification on “mm-wave domain or electrical domain”, and the specification does not clearly discuss the above limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/613,070 in view of Mihota et al. (2011/0037863 A1).

 	The claims 1, 11 and 24 of copending Application No. 16/613,070 discloses a portion of the features as in the claims 1-25 of instant application except “wherein the first mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain and wherein the second mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain” in the copending application; however, the missing feature is taught by Mihota et al. in (paragraph [0028]),
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1, 11 and 24 of the copending Application No. 16613070 with the teaching of Mihota et al. to transmit signals wirelessly rather than via electrical wires. These arrangements seem to solve the problems arising from the transmission of signals via electrical wires (Summary of the Invention).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over

 Yashuhiro (EP 2988365 A1) in view of Mihota et al. (US 2011/0037863 A1).
.
 	Pertaining to claim 1, Yashuhiro teaches An active mm-wave interconnect (see paragraph [0023]) comprising:  5a dielectric waveguide (see paragraph [0024] and fig 1A); a first connector coupled to a first end of the dielectric waveguide, wherein the first connector comprises a first mm-wave engine (the connector apparatus 40 interposed between the sender 10 and the waveguide cable 30, and a semiconductor chip in the first connector unit; see paragraphs [0041], [0046] and see fig. 2A); and a second connector coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine (the connector apparatus 50 is interposed between the waveguide cable 30 and the receiver, and a semiconductor chip in the first connector unit; see paragraphs [0037] [0046] and figs. 1B, 2A).  

 	However, Mihota et al. teaches wherein the first mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain; and wherein the second mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain (see paragraph [0028]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the first mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain; and wherein the second mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain in the device of Yashuhiro based on the teachings of Mihota et al in order   (Summary of the Invention).

 	Pertaining to claim 2, Yashuhiro teaches as modified by Mihota et al. further teaches, wherein the first and second mm-wave engines each comprise: a power management die; a modulator die and/or a demodulator die; and 15a mm-wave transmitter die and/or a mm-wave receiver die (generating ASK modulation waves being millimeter waves and outputting the obtained waves; see paragraph [0036] and fig. 1B).  

 	Pertaining to claims 3 and 4, Yashuhiro as modified by Mihota et al. further teaches, wherein the first mm-wave engine is packaged on a first mm-wave packaging substrate, and the second mm-wave engines is packaged on a second mm-wave packaging substrate (the signal generator 11 is integrated on the semiconductor chip 62 and includes an ASK modulation circuit; see paragraphs [0036], [0046] and figures 1B, 2A of Yashuhiro). 

 	Pertaining to claim 5, Yashuhiro as modified by Mihota et al. further teaches, wherein the dielectric waveguide is 25coupled to the first connector by a first waveguide connector attached to the first dielectric waveguide package, and the dielectric waveguide is coupled to the second connector by a second waveguide connector attached to the second mm-waveguide package. (The dielectric waveguide cable (dielectric waveguide) 30 configured to transmit the high-frequency signals between the send 10 and the receiver 20’; see paragraph [0024] of Yashuhiro).

 	Pertaining to claims 8 and 9, Yashuhiro as modified by Mihota et al. teaches all the claimed limitations except, wherein the dielectric waveguide is 10between 1 meter and 10 meters in length and wherein the dielectric wave guide is covered with a metallic layer.   
 	However, It would have been on obvious matter of design choice to provide wherein the dielectric waveguide is 10between 1 meter and 10 meters in length and  wherein the dielectric wave guide is covered with a metallic layer, since such .


   Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yashuhiro (EP 2988365 A1) in view of Mihota et al. (US 2011/0037863 A1) as applied to claim 1 above, and further in view of Copper et al. (US 2014/0270790 A1).
.
 	Pertaining to claims 6 and 7, Yashuhiro as modified by Mihota et al. teaches, all the claimed limitations except wherein the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP).
	However, Copper et al. teaches the connectors 120, 140 may define SFP type transceivers; see paragraph [0035] and fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP) based on the teachings of Copper et al in order to provide fiber optic components, such as two fiber optic cables, can be connected without the need for precision or mechanical splices between the fiber optic components. (ADVANTAGE DERWENT).

 Yashuhiro discloses the claimed invention except for wherein the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP). 
 However, It would have been on obvious matter of design choice to provide wherein the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP), since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

        Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yashuhiro (EP 2988365 A1) in view of Mihota et al. (US 2011/0037863 A1) as applied to claim 1 above, and further in view of Lee et al. (US 2010-0001808 A1).

 	Pertaining to claim 10, Yashuhiro teaches all the claimed limitations except
 	
, wherein the dielectric wave guide is formed from one low-temperature co-fired ceramic (LTCC). 	
 	However, Lee et al. teaches (using an LTCC (low temperature co-fired ceramic); (see paragraph [0035] and figure 1).
.

      Claims 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over
Yashuhiro (EP 2988365 A1) in view of Mihota et al. (US 2011/0037863 A1) and Kawasaki (US 2016/0197630 A1).

  	Pertaining to claim 11, Yashuhiro teaches: a printed circuit board (PCB); and  25a mm-wave engine packaged on a mm-wave engine packaging substrate, wherein the mm-wave engine packaging substrate is coupled to the CPU packaging substrate with a predefined interface (transmitting electromagnetic waves based on millimeter-waveband signals output from the semiconductor chip 62’; see paragraph [0046] and figure 2A). 
 	But, Yashuhiro does not explicitly teach a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB. Yashuhiro also further fails to specifically teach a mm-wave engine converts an electrical domain to a mm-wave domain and/or converts a mm-wave domain to an electrical domain.

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB in the device of Yashuhiro based on the teachings of Kawasaki and  to provide extremely high-speed signals can be transmitted through a circuit board having a prescribed dielectric constant representing a large loss as modified above with Kawasaki based on the teaching of Mihota et al.. The motivation can be provide to transmit signals wirelessly rather than via electrical wires. These arrangements seem to solve the problems arising from the transmission of signals via electrical wires

 	Pertaining to claim 12, Yashuhiro as modified by Mihota et al and Kawasaki
further teaches, further comprising: a mm-wave launcher coupled to the mm-wave engine; a waveguide connector coupled to the mm-wave launcher; and 5a dielectric waveguide, wherein a first end of the dielectric waveguide is coupled to the waveguide connector.  (a dielectric waveguide, the connector apparatus 40 interposed between the sender 10 and the waveguide cable 30, and a semiconductor chip in the first connector unit’; see paragraphs [0024], [0041], [0046] and figs. 1A, 2A of Yashuhiro).

 	Pertaining to claims 13 and 14, Yashuhiro teaches, wherein a second the dielectric waveguide is coupled to a waveguide connector at an edge of the PCB, and the waveguide connector is coupled to a second dielectric waveguide that extends past an edge of the PCB, (the connector apparatus 50 is interposed between the waveguide cable 30 and receiver’; see paragraph [0037] and figure 1B).
 	Yashuhiro teaches all the claimed limitations except, wherein a second the dielectric waveguide is coupled to a waveguide connector at an edge of the PCB, and the waveguide connector is coupled to a second dielectric waveguide that extends past an edge of the PCB
	However, It would have been on obvious matter of design choice to provide wherein a second the dielectric waveguide is coupled to a waveguide connector at an edge of the PCB, and the waveguide connector is coupled to a second dielectric waveguide that extends past an edge of the PCB, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

 	Pertaining to claim 15, Yashuhiro as modified by Mihota et al and Kawasaki
further teaches, wherein the waveguide connector comprises a female 15connector portion, and wherein the second dielectric waveguide is coupled to a male connector portion that is coupled with the female connector portion (see paragraph [0037] and fig. 1B of Yashuhiro ). 

 	Pertaining to claims 16-19, Yashuhiro as modified by Mihola et al. Kawasaki further teaches, further comprising: a predefined digital interconnect interface die electrically coupled between the 20CPU die and the mm-wave engine, wherein the predefined digital interconnect interface die is packaged on the CPU packaging substrate, wherein the predefined digital interconnect interface die is packaged on the mm-wave packaging substrate  wherein the predefined interface includes a plurality of pins that contact electrical pads on more than one surface of the CPU package substrate and the mm-wave packaging substrate (a processing circuit’; see paragraph [0247] and fig. 19 of Kawasaki)
 	
 	Pertaining to claim 20, Yashuhiro as modified by Kawasaki further teaches, wherein the dielectric waveguide is covered with a metallic layer, (a dielectric waveguide’; see paragraph [0024] and fig. 1A of Yashuhiro).

 	Pertaining to claim 21, Yashuhiro as modified by Kawasaki further teaches, wherein the dielectric waveguide is formed from one 10or more of polytetrafluoroethylene (PTFE), expanded PTFE, low-density PTFE, ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene (FEP), polyether ether ketone (PEEK), or perfluoroalkoxy alkanes (PFA), (using an LTCC (low temperature co-fired ceramic)’; see paragraph [0020] of Kawasaki).

Pertaining to claim 22, Yashuhiro as modified by Kawasaki further teaches, wherein the mm-wave engine comprises:  15a power management die; a modulator die and/or a demodulator die; and a mm-wave transmitter die and/or a mm-wave receiver die, (generating ASK modulation waves being millimeter waves and outputting the obtained waves’; see paragraph [0036] and figure 1B of Yashuhiro). 

 	Pertaining to claim 23, Yashuhiro as modified by Kawasaki further teaches, wherein the computing system is a server or a high 20performance computing (HPC) system, (an image processing apparatus for transmitting a millimeter wave signal having a carrier frequency of 30 GHz to 300 GHz at a high speed; see paragraph [0074] and fig. 1 of Yashuhiro).

 	Pertaining to claim 24, Yashuhiro teaches: a printed circuit board (PCB) (see paragraph [0018]); a central processing unit (CPU) die packaged on a CPU packaging substrate, (a processing circuit see paragraph [0247] and fig. 19 of Kawasaki), 25wherein the CPU packaging substrate is electrically coupled to the PCB; a predefined interface coupling a first end of an electrical cable to the CPU packaging substrate; an external predefined interface coupled to a second end of the electrical cable 18WO 2018/128617PCT/US2017/012367 proximate to an edge of the system PCB (the housing 126, 146 may have standard mating interface see paragraph [0035 and figure 2 of Lee et al); and an active mm-wave interconnect coupled to the external predefined interface (the first connector 120 includes a housing 126 extending between a cable and 128 and mating end 130; see paragraph [0024] and figure 2 in Copper), wherein the active mm-wave interconnect comprises: a dielectric 

 	Pertaining to claim 25, Yashuhiro teaches, wherein the dielectric waveguide has a length between approximately 1 meter and 10 meters, (a dielectric waveguide; see paragraph [0024 and fig. 1A).
 	Yashuhiro teaches all the claimed limitation except wherein the dielectric waveguide has a length between approximately 1 meter and 10 meters
 	However, It would have been on obvious matter of design choice to provide wherein the dielectric waveguide has a length between approximately 1 meter and 10 meters, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny L Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848